t c summary opinion united_states tax_court rick d lamb and susan l story petitioners v commissioner of internal revenue respondent docket no 10051-04s filed date rick d lamb pro_se aimee r lobo-berg for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively the issues for decision are whether petitioners are entitled to deductions for trade_or_business activities in connection with a legal medical consultation activity of rick d lamb petitioner whether salary income earned by petitioner as an employee can be considered as trade_or_business income of the legal medical consultation activity and whether petitioner is entitled to a deduction for job search expenses some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was portland oregon during the years at issue petitioners were residents of helena montana 2rick d lamb petitioner and susan l story were married to each other during the years in question but were divorced at the time of trial susan l story did not appear at trial petitioner advised the court that his former spouse had knowledge of the trial and agreed that petitioner would present the case on their joint behalf respondent did not move to dismiss for failure to prosecute as to susan l story 3generally the burden_of_proof is on the taxpayer to show that the determinations in the notice_of_deficiency are in error rule a sec_7491 under certain circumstances shifts the burden_of_proof to the commissioner however for the burden to be placed on the commissioner the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code sec_7491 and b on this record petitioners have not wholly satisfied that requirement continued several concessions were made by the parties at trial some of these concessions are noted in the opinion and are particularized in respondent’s posttrial brief petitioner is a medical doctor during the years at issue he was employed in that capacity by the department of veterans affairs the v a an agency of the united_states he worked at the v a hospital at helena montana in addition to holding a medical degree petitioner is an attorney he was admitted to the montana state bar in date for the years at issue petitioner’s salary with the v a was dollar_figure and dollar_figure respectively for and those amounts were reported as income on petitioners’ joint federal_income_tax returns for and in addition to his full-time employment with the v a petitioner maintained in his home what he considered to be a private medical practice and a law practice in addition petitioner maintained what he considered to be a consultation activity wherein he offered consultation services to doctors and lawyers with respect to reciprocal medical and legal issues petitioner also was available to appear before professional groups to address such issues continued therefore the burden does not shift to respondent under sec_7491 116_tc_438 as to his private medical practice all of petitioner’s patients were elderly and indigent petitioner did not charge for his services to them because his patients were all unable to pay there is no evidence in the record that any of these patients had medical insurance or were covered by medicare medicaid or any other form of public assistance petitioner explained that this unusual situation came about from his days as a private practitioner before he began working at the v a hospital when he accepted his full-time job with the v a all of his financially capable patients went to other doctors and his indigent patients had nowhere to go petitioner felt an obligation to continue attending to their needs however petitioner did not see any patients at his home he attended to them at either public clinics or other health medical facilities it appears that petitioner was not allowed to see private patients at the v a hospital there is also no evidence that petitioner offered consultation services at his home to attorneys or other professionals about legal and medical issues there is no evidence that petitioner ever addressed any legal or medical professional associations regarding his dual professions although petitioner indicated that he had addressed high school groups about his two professions as to his law practice petitioner’s legal clients were also nonpaying virtually all of his work in that area involved habeas corpus proceedings of incarcerated clients obviously he did not see these clients at home and petitioner received no fees for this activity during the years at issue there is no evidence that petitioner was involved in a habeas corpus proceeding during the years at issue petitioners considered these two described activities as a trade_or_business for federal_income_tax purposes his claimed office was in his home for and petitioners filed joint federal_income_tax returns each of which included a schedule c profit or loss from business on schedule c for petitioners reported zero gross_income expenses of dollar_figure and a net_loss of dollar_figure on the schedule c petitioners reported negative gross_income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure no legal or consultation fees were reported as income the following expenses were claimed as schedule c deductions on the and income_tax returns 4the negative gross_income of dollar_figure on schedule c profit or loss from business for resulted from the reporting of dollar_figure in gross_receipts and cost_of_goods_sold of dollar_figure resulting in negative gross_income of dollar_figure part iii cost_of_goods_sold of schedule c for that year listed a beginning_inventory of dollar_figure an ending inventory of dollar_figure and cost_of_goods_sold of dollar_figure thus the dollar_figure in negative gross_income reported on part i of the return petitioner was questioned at trial as to how as a consultant he incurred cost_of_goods_sold since he was an attorney and a doctor and was not in the business of buying and selling merchandise the revenue agent’s report makes the same observation i do not understand why an attorney would have cost_of_goods_sold attorneys sell a service they do not manufacture nor purchase and resell a product petitioner’s explanation at trial was that he owned a computer that had originally cost dollar_figure and it was sold during for dollar_figure the revenue_agent disallowed the dollar_figure adjustment for cost_of_goods_sold petitioner conceded the issue at trial because the transaction involved the sale of an asset it should have been reported on schedule d capital_gains_and_losses it follows that the dollar_figure reported as gross_receipts on the schedule c for tax_year was not in fact gross_receipts from petitioner’s claimed business activity as a doctor lawyer consultant therefore petitioner realized no gross_income from his activity for either or - - car truck expenses dollar_figure depreciation big_number insurance other than health big_number interest other than mortgage office expenses big_number taxes licenses big_number travel big_number meals entertainment net big_number utilities big_number other expense sec_1 big_number total dollar_figure 1a conglomeration of expenses that includes meals_and_lodging hotel rooms fuel books journals postage stamps and seven items for petitioner susan story totaling dollar_figure car truck expenses dollar_figure depreciation big_number interest other than mortgage office expenses big_number taxes licenses big_number travel big_number meals entertainment utilities big_number other expenses big_number expenses business use of home big_number total dollar_figure negative schedule c gross_income total dollar_figure in the notice_of_deficiency respondent disallowed dollar_figure of the dollar_figure in deductions claimed on the schedule c for the year respondent disallowed the dollar_figure adjustment for cost_of_goods_sold which petitioner conceded at trial and 5at trial the parties settled the schedule d adjustment for on their return petitioners reported capital_gain income continued dollar_figure of the dollar_figure in deductions claimed on schedule c for that year the amounts that respondent did not disallow were allowed as schedule a itemized_deductions on the return petitioners reported capital_gain income of dollar_figure however no schedule d capital_gains_and_losses accompanied the return respondent determined that petitioners realized dollar_figure in capital_gains however at trial the parties settled this issue with petitioners’ conceding capital_gains of dollar_figure for for the years at issue petitioners claimed schedule a deductions of dollar_figure for and dollar_figure for respondent disallowed dollar_figure and dollar_figure of these deductions respectively for and some of the adjustments were computational based on other adjustments and others were disallowed for lack of substantiation still other adjustments as noted earlier included allowance of some of the amounts disallowed as schedule c deductions finally miscellaneous_itemized_deductions of dollar_figure on the return were reduced to dollar_figure for lack of substantiation on schedule c for petitioners’ and tax years respondent determined that a considerable portion of the claimed continued of dollar_figure in the notice_of_deficiency respondent determined the capital_gains income was dollar_figure at trial the parties settled that issue for the amount of dollar_figure deductions were for essentially personal expenses that did not constitute trade_or_business_expenses some of the claimed deductions were for job search expenses which respondent disallowed to the extent any of the schedule c deductions were allowed they were allowed as miscellaneous_itemized_deductions on schedule a of the returns petitioners contend that the disallowed schedule c deductions were all for job search expenses in auditing petitioners’ returns for the years at issue respondent determined that the expenses deducted for the years at issue were essentially and primarily personal expenses for example the schedule c for included expenses_incurred by petitioners in the use of their motor home beginning in january through mid- april to various places in the west and southwest petitioners contend these were job search expenses petitioner did have between and interviews with doctors and at hospitals although no offers of employment were ever made petitioner’s journey in quest of a job included san diego california arizona nevada and the oregon coast the trip however included visits to vineyards and wine tasting in california sea world at san diego the grand canyon in arizona other tourist attractions and a sister at scappore oregon during the year petitioners took another extended excursion in their motor home to new england including burlington vermont niagra falls new york new hampshire massachusetts and connecticut these trips included visits to bozeman montana where petitioner’s son lived to missoula montana where petitioner’s daughter lived and to park city montana where mrs story’s three children lived petitioners also visited other relatives in virginia beach virginia despite the obvious personal nature of these excursions petitioner contends nonetheless that these trips were principally in search of a job all expenses relating to these trips were deducted as schedule c trade_or_business_expenses for the years in question respondent’s position is that because petitioner realized no income from his claimed activity for the years at issue he was not engaged in a trade_or_business therefore none of the schedule c expenses are deductible as trade_or_business expense and to the extent that any of the claimed expenses were deductible an appropriate allowance was made for such expenses as itemized_deductions the court further notes that none of the job search expenses claimed related to a relocation of petitioner’s claimed self-employment medical legal consultation activity all of the job searching endeavors were directed to petitioner’s employee status as a medical doctor the court agrees with respondent’s argument the law is well settled that a business is a course of activities engaged in for profit activities that are for a purpose other than profit do not evidence business engagement 40_tc_578 in evan v commissioner tcmemo_2004_180 the court disallowed deductions claimed for schedule c business_expenses where the only income realized was from an employment relationship and not from a schedule c trade_or_business the court rejects petitioner’s argument that his salary from the v a should be aggregated or attributed to his schedule c activities as a counterargument to respondent’s determination that because there was no trade_or_business income the expenses related thereto are not deductible petitioners cited no authority to support this argument petitioner was an employee of the v a and as such his wages or salary were subject_to a treatment different from income from or losses from a self- employed trade_or_business activity as an employee with the v a he was issued forms w-2 wage and tax statement which reflected deductions for social_security_taxes and other deductions that would not be applicable in a self-employed activity the court therefore rejects that argument an employer-employee relationship is not a self-employment activity the court finally considers whether petitioners are entitled to deductions for job search expenses such expenses were claimed by petitioner as schedule c trade_or_business_expenses however it is obvious as noted earlier that if petitioner was in fact seeking a job it was not in connection with his claimed self-employment activity all of the interviews petitioner had related to the practice of medicine as an employee therefore to the extent petitioner incurred any job search expenses those expenses would not be a schedule c trade_or_business expense the expense would be an employee_business_expense that would be claimed on schedule a of the tax_return sec_162 allows a deduction for ordinary and necessary business_expenses it is recognized that such deductible expenses include those incurred searching for new employment in the employee’s same trade_or_business 58_tc_219 54_tc_374 the evidence in this case shows that petitioner was interviewed on several occasions for employment as a medical doctor and not as an unpaid consultant adviser as also noted and described petitioner’s job search consisted of two extended trips he and his wife took by mobile home during and which included essentially the east and west coasts of the united_states on each of these trips petitioners visited members of their families and numerous tourist attractions the job interviews petitioner had were in the court’s view incidental to the main purpose of the trips--to visit family and tourist attractions petitioners essentially took a vacation and claimed the expenses as tax deductions the regulations provide that travel_expenses are deductible only if the travel is related primarily to the taxpayer’s business sec_1_162-2 income_tax regs an important factor in this regard is the amount of time spent on personal activities compared to the time spent on activities related to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs the court holds that the expenses deducted by petitioners in this regard do not meet the tests of sec_1_162-2 income_tax regs petitioners’ trips were primarily personal and the job interviews petitioner had while on these trips were incidental and not the primary reason for the trips petitioners therefore are not entitled to job searching expenses in excess of any amounts that may have been allowed by respondent as noted earlier respondent made several concessions those concessions and the amounts are highlighted in respondent’s brief in answer which was filed by respondent after trial those concessions will be reflected in the decision to be entered reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
